--------------------------------------------------------------------------------

 
EXHIBIT 10.1


SECOND AMENDED AND RESTATED FORBEARANCE AGREEMENT
SECOND AMENDED AND RESTATED FORBEARANCE AGREEMENT, dated as of February 28, 2015
(this "Forbearance"), with respect to that certain Credit Agreement, dated as of
May 12, 2014 (as amended, supplemented or otherwise modified, the "Credit
Agreement"), by and among PhotoMedex, Inc., as borrower (the "Borrower"), the
Loan Parties from time to time party thereto, the Lenders from time to time
party thereto, and JPMorgan Chase Bank, N.A., as administrative agent (the
"Administrative Agent"), among others.
W I T N E S S E T H :
WHEREAS, the pursuant to the Credit Agreement, the Lenders have made Loans and
other extensions of credit to the Borrower which remain outstanding;
WHEREAS, one or more Events of Default  have occurred and are continuing;
WHEREAS, the Borrower, the Loan Parties party thereto, the Lenders and the
Administrative Agent are parties to that certain Amended and Restated
Forbearance Agreement, dated as of October 31, 2014 (the "First Amended
Forbearance"), with respect to certain Specified Events of Default (as defined
therein);
WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders amend and restate the First Amended Forbearance to further forbear
beyond the February 28, 2015 expiration date of the First Amended Forbearance
from taking remedial actions under the Credit Agreement and the other Loan
Documents with respect to the Specified Events of Default (as defined below);
and
WHEREAS, the Administrative Agent and the Lenders are willing to do so, but only
on the terms and conditions set forth herein;
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration the receipt and sufficiency of which is hereby acknowledged, the
parties hereto hereby agree that the Initial Forbearance shall be amended and
restated as follows:
ARTICLE I
DEFINITIONS
Section 1.1                                Defined Terms.  Unless otherwise
defined herein, capitalized terms used herein have the meanings assigned in the
Credit Agreement, and the other Loan Documents, and the following terms shall
have the following meanings:

--------------------------------------------------------------------------------



"Cash Flow Forecast" is defined in Section 4.1(b).
"Cash on Hand" shall mean, as of any Business Day, the greater of (a) the
average aggregate daily book balance of all monies on deposit in all accounts
maintained at all financial institutions by the Loan Parties and their
Subsidiaries during the five (5) prior Business Days, and (b) the aggregate
daily book balance of all monies on deposit in all accounts maintained at all
financial institutions by the Loan Parties and their Subsidiaries on such
Business Day.
"Consultant" shall mean Getzler Henrich & Assoc. LLC.
"Effective Date" shall mean the date hereof, but only upon satisfaction or
waiver of the conditions precedent specified in Article V of this Forbearance.
"Expiration Date" shall mean April 1, 2016.
"Forbearance Fee" is defined in Section 4.8.
"Forbearance Period" shall mean the period beginning on August 25, 2014 and
ending on the earlier of (a) the Expiration Date or (b) the Termination Date.
"Investment Bankers" shall mean Canaccord Genuity, Inc. and Nomura Securities
International, Inc. (or such other investment banking firms reasonably
acceptable to the Administrative Agent and the Lenders).
"Specified Events of Default" shall mean (i) those Specified Events of Default
(as defined in the First Amended Forbearance), (ii) the Event of Default
occurring as a result of a breach of Section 3.04(b) of the Credit Agreement
solely with respect to events occurring on or before the Effective Date, (iii)
any Event of Default occurring as a result of a failure to deliver compliance
certificates in accordance with Section 5.01(c)(iii) of the Credit Agreement and
(iv) any Event of Default occurring as a result of a failure to deliver
Projections in accordance with Section 5.01(e) of the Credit Agreement.
"Termination Date" shall mean the date on which any event identified in Article
III of this Forbearance shall occur.
ARTICLE II
FORBEARANCE
Section 2.1                              Forbearance.  (a)   Subject to the
terms and conditions hereof, the Administrative Agent and the Lenders hereby
agree to forbear, during the Forbearance Period, from the exercise of any and
all rights or remedies they may have with respect to, and only with respect to,
the Loan Parties under the Credit Agreement, the other Loan Documents and
applicable law, solely in respect of the Specified Events of Default.
 
  (b)  For the avoidance of doubt, the agreements of the Administrative Agent
and the Lenders in this Article II shall not apply to any Defaults or Events of
Default other than the Specified Events of Default.  The Borrower further
acknowledges and agrees that it shall not be permitted to request any Borrowings
or other extensions of credit so long as any Default or Event of Default
(including the Specified Events of Default) shall continue.

--------------------------------------------------------------------------------



ARTICLE III
EVENTS OF TERMINATION
Section 3.1   Upon the occurrence of any of the following events:
 
    (a)  any Loan Party shall default in the observance of any agreement
contained in this Forbearance; or
    (b)  the occurrence of a Default or Event of Default (other than a Specified
Event of Default);
then, and in any such event, the provisions of Article II of this Forbearance
shall immediately and automatically terminate and thereafter such Article shall
have no force or effect.
ARTICLE IV
AGREEMENTS
Section 4.1                                Reporting.  (a)  The Borrower shall
furnish, or cause to be furnished, to the Administrative Agent on behalf of the
Lenders, on Thursday of each week, a thirteen week rolling cash flow forecast
which shall detail all sources and uses of cash on a weekly basis and shall
report any variances from the prior report, and which, to the extent necessary,
shall be reforecast in its entirety as of the end of each month (including a
variance analysis with respect to such reforecast).  Each thirteen week rolling
cash flow forecast shall be in form and substance satisfactory to the
Administrative Agent and the Required Lenders in their sole and exclusive
discretion (a "Cash Flow Forecast").
 
                    (b)  Within thirty (30) days after the end of each calendar
month, the Borrower shall furnish, or cause to be furnished, to the
Administrative Agent on behalf of the Lenders the Borrower's management's
internal financial statements, which shall have been reviewed by the Consultant
(and incorporate the reasonable comments of the Consultant) and shall include
its consolidated balance sheet and related statements of operations,
stockholders' equity and cash flows as of the end of and for such calendar month
and the then elapsed portion of such fiscal year, setting forth in each case in
comparative form the figures for (i) such period or periods as previously
forecasted by the Borrower and (ii) the corresponding period or periods of (or,
in the case of the balance sheet, as of the end of) the previous fiscal year.
  (c)  Within thirty (30) days after the end of each calendar month, the
Borrower shall furnish, or cause to be furnished, to the Administrative Agent
and each Lender a status report on all actions, suits or proceedings by or
before any arbitrator or Governmental Authority pending against or, to the
knowledge of any Loan Party, threatened against or affecting any Loan Party or
any Subsidiary, including, without limitation, all actions, suits or proceedings
pending before the Israel District Court for Tel Aviv and the U.S. District
Court for the Eastern District of Pennsylvania.  Each status report shall be in
form and substance satisfactory to the Administrative Agent and the Required
Lenders in their sole and exclusive discretion.
  (d)  On or before May 29, 2015, the Borrower shall furnish, or cause to be
furnished, to the Administrative Agent and each Lender a strategic business plan
with regard to overall direction of the Borrower's and the Subsidiaries'
businesses (the "Strategic Plan").  The Strategic Plan shall include, without
limitation, projected income statements, balance sheets, schedules of cash
receipts and cash disbursements, payments and month-end balances, and detailed
notes and assumptions thereto, all projected on a monthly basis) for the period
through April 1, 2016.  The Borrower shall provide quarterly updates to the
Strategic Plan on or before each of August 31, 2015, November 30, 2015 and
February 29, 2016.  The Strategic Plan, and each update thereto, shall be in
form and substance satisfactory to the

--------------------------------------------------------------------------------



Administrative Agent and the Required Lenders in their sole and exclusive
discretion.
  (e)  The Borrower shall deliver to the Administrative Agent on behalf of the
Lenders, promptly after the Borrower's receipt thereof, a copy of the weekly
media efficiency report for the prior week prepared by the Borrower's outside
consulting firm.
Section 4.2                                Retention of Consultant.  (a)  The
Borrower has retained the Consultant pursuant to an engagement letter that has
been delivered to the Administrative Agent the Lenders and Borrower shall
continue the retention of the Consultant at all times during the Forbearance
Period.  The Borrower agrees that the Administrative Agent and the Lenders shall
have continuous, direct access to the Consultant and shall promptly receive all
non-privileged reports and other work product prepared by Consultant for the
Borrower and/or its Subsidiaries from time to time.
 
  (b)  The Borrower shall reasonably cooperate in all respects with any
financial advisor that may after the Effective Date be retained by the
Administrative Agent in its sole discretion and shall promptly (but no later
than seven days after the delivery of any invoice) pay or reimburse the
Administrative Agent for all reasonable and documented fees and out-of-pocket
expenses incurred in connection therewith, including any retainer that may be
required.
Section 4.3                                Further Agreements.  (a) 
Notwithstanding Section 6.01 of the Credit Agreement, during the Forbearance
Period, the Loan Parties and their Subsidiaries shall not incur, or commit to
incur, Indebtedness, other than Indebtedness permitted under Sections 6.01(a),
(b), (c), (e) (to the extent that such Indebtedness under clause (e) does not
exceed $25,000), (f), (g), (h), (k), (l), (m) and (p) of the Credit Agreement.
 
  (b)  Notwithstanding Section 6.04 of the Credit Agreement, during the
Forbearance Period, the Loan Parties and their Subsidiaries shall not make, or
commit to make, Capital Expenditures in excess of $100,000 (not including the
purchase of, or the classification as Capital Expenditures of, any XTRAC or
VTRAC equipment) during any calendar quarter.
   (c)  Notwithstanding Sections 6.04 and 6.09 of the Credit Agreement, during
the Forbearance Period, no Loan Party shall, nor shall any Loan Party permit any
Subsidiary to, make any investment or any other interest in any Affiliate, other
than investments set forth in the then-current Cash Flow Forecast in a party
that is or becomes a Loan Party prior to the making of such investment and any
other investments agreed to by the Administrative Agent and the Required
Lenders.
  (d)  Notwithstanding Section 6.07 of the Credit Agreement, during the
Forbearance Period, no Loan Party shall, nor shall any Loan Party permit any
Subsidiary to, enter into any Swap Agreement.
  (e)  Notwithstanding Section 6.08 of the Credit Agreement, during the
Forbearance Period, the Loan Parties and their Subsidiaries shall not declare,
pay or make any dividend or distribution on any shares of capital stock or other
interests.
  (f)  Notwithstanding Section 2.06 of the Credit Agreement, during the
Forbearance Period, (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to a CBFR Borrowing at the end of the Interest
Period applicable thereto.
  (g)  Notwithstanding anything to the contrary contained in the Credit
Agreement, the Loan Parties and their Subsidiaries agree that they shall not pay
in cash any compensation to the Borrower's Chief Executive Officer or President
that is earned based on a percentage of sales or other metric other than

--------------------------------------------------------------------------------



base salary, perquisites and standard benefits provided to or on behalf of those
executives under the terms of their employment agreements.  Any such obligations
may be accrued or deferred, and only paid following repayment of the Obligations
in full, in cash.
Section 4.4                                Existing Financial Covenants.  The
Agent and the Lenders agree that the Borrower shall not have to comply with the
financial covenants set forth in Section 6.11 of the Credit Agreement for any
quarter ending during the period beginning on the Effective Date and ending on
the earlier of the Expiration Date or the Termination Date, and that any failure
to do so shall not constitute a Default or Event of Default.
 
Section 4.5                                Minimum EBITDA.  The Borrower shall
have, at the end of each fiscal quarter set forth below, EBITDA for such quarter
of not less than the following:
Quarter ended:EBITDA
March 31, 2015$(2,100,000)
June 30, 2015$340,000
September 30, 2015$1,300,000
December 31, 2015$6,200,000


As soon as reasonably available after the end of each quarter identified above,
but in no event later than 45 calendar days after the end of such quarter, the
Borrower shall deliver to the Administrative Agent a certificate of a Financial
Officer certifying as to EBITDA for the immediately preceding fiscal quarter, in
each case, in detail reasonably acceptable to the Administrative Agent.


Section 4.6                                Interest.  Notwithstanding anything
to the contrary contained in any of the Loan Documents, all Loans shall,
beginning November 1, 2014, bear interest at the CB Floating Rate plus 4.00%. 
Following the occurrence and continuance of any Default or Event of Default
(other than a Specified Event of Default), the Obligations shall, at the option
of the Administrative Agent and the Required Lenders, bear interest at the rate
of 2.00% plus the rate otherwise in effect.
 
Section 4.7                                Investment Banker; Related
Activities.  (a)  The Borrower shall at all times during the Forbearance Period
continue the retention of the Investment Bankers on terms reasonably acceptable
to the Administrative Agent and the Lenders.  The Borrower agrees that the
Administrative Agent and the Lenders shall have continuous, direct access to the
Investment Banker and shall promptly receive all non-privileged reports and
other work product prepared by the Investment Bankers for the Borrower and/or
its Subsidiaries from time to time.  The Borrower shall, at the request of the
Administrative Agent, cause the Investment Bankers to participate on regular
update calls with the Administrative Agent and the Lenders.
  
  (b)  One or both of the Investment Bankers shall continue during the
Forbearance Period to be actively engaged in soliciting offers for, and
assisting the Borrower in consummating a transaction with respect to, both (i) a
proposed credit facility for the Borrower and its Subsidiaries the proceeds of
which would be in an amount sufficient to repay in full in cash all of the
Obligations and (ii) other strategic alternatives in respect of the Borrower's
businesses.  The Borrower shall deliver to the Administrative Agent and the
Lenders copies of (a) all marketing materials that are distributed by the
Investment Bankers to prospective lenders and purchasers promptly following
delivery thereof, (b) all indications of interest and/or proposed commitment
letters received by the Borrower from prospective lenders and purchasers
promptly following receipt thereof, and (c) all drafts of definitive documents
received by the Borrower from prospective lenders and purchasers promptly
following receipt thereof, in each case, which shall be in form and substance
reasonably satisfactory to the Administrative Agent.

--------------------------------------------------------------------------------



Section 4.8                                Payments and Prepayments.   (a)  The
Agent and the Lenders agree that the Borrower shall not be obligated to pay the
principal amounts set forth in Section 2.08(b) of the Credit Agreement for any
date identified therein during the period beginning on the Effective Date and
ending on the earlier of the Expiration Date or the Termination Date, and that
any failure to do so shall not constitute a Default or Event of Default.
 
  (b)   The Borrower shall prepay the Term Loan in an amount equal to $250,000
on the first Business Day of each month during the Forbearance Period, which
shall be applied to the Term Loan in direct order of maturity.
  (c)   The Borrower shall prepay the Term Loan as follows on the fifth calendar
day of each month during the Forbearance Period:  (i) to the extent that Cash on
Hand is in excess of $5,000,000, $125,000, and (ii) 100% of Cash on Hand in
excess of $7,000,000, in each case, which shall be applied to the Term Loan in
inverse order of maturity.
  (d)   On or before the fifth calendar day of each calendar month, the Borrower
shall deliver to the Administrative Agent a certificate of a Financial Officer
certifying as to Cash on Hand for the immediately preceding month, in each case,
in detail reasonably acceptable to the Administrative Agent.
Section 4.9                                Forbearance Fee.  (a)  Subject to the
provisions of this Section 4.8, the Borrower agrees to pay the Administrative
Agent, for the pro rata account of the Lenders, a forbearance fee (the
"Forbearance Fee") as follows:  (i) on the last  Business Day of each month of
May and June 2015, an amount equal to $750,000, (ii) on the last Business Day of
each month beginning July 2015 through September 2015, an amount equal to
$1,000,000, (iii) on the last Business Day of each month beginning October 2015
through December 2015, an amount equal to $1,250,000, and (iv) on the last
Business Day of each month beginning January 2016 through March 2016, an amount
equal to $1,500,000, in each case, which shall be earned in full on the date
due, but payable on the earlier of the Expiration Date or the Termination Date;
provided, however, that in the event that the Borrower consummates a capital 
transaction acceptable to the Administrative Agent and the Required Lenders in
their sole and exclusive discretion, that (A) reduces the then-outstanding 
principal amount of the Term Loan to an amount less than $10,000,000 and (B)
repays all Forbearance Fees accrued and unpaid to date, then, from that date
until the end of the Forbearance Period, the monthly Forbearance Fee shall be
earned and accrue in an amount that is 50% of the amount set forth above for
each such date.  For the avoidance of doubt, any Forbearance Fee that is earned
shall be included in the Obligations.
 
  (b)  Notwithstanding anything to the contrary contained in the First Amended
Forbearance, the fee pursuant to Section 4.10(b) of the First Amended
Forbearance shall be due and payable to the Administrative Agent, for the pro
rata account of the Lenders, on the earlier of the Expiration Date or the
Termination Date.  For the avoidance of doubt, such forbearance fee in the
amount of $500,000 has been earned and is included in the Obligations.
Section 4.10                                Forbearance Agreements Deemed
Agreements Under the Credit Agreement.  For purposes of the Credit Agreement,
the agreements of the Loan Parties contained in this Forbearance shall be deemed
to be, and shall be, agreements under the Credit Agreement.  Any breach on the
part of the Loan Parties in respect of any agreement contained in this
Forbearance shall constitute an Event of Default.

--------------------------------------------------------------------------------



ARTICLE V
CONDITION PRECEDENT
This Forbearance shall not become effective unless and until the Administrative
Agent  shall have received counterparts of this Forbearance, duly executed and
delivered by the Administrative Agent, the Lenders and the Loan Parties.
ARTICLE VI
INTERPRETATION
Section 6.1                                Continuing Effect of the Credit
Agreement.  The Loan Parties, the Administrative Agent and the Lenders hereby
acknowledge and agree that the Credit Agreement shall continue to be and remain
unchanged and in full force and effect in accordance with its terms, except as
expressly provided herein.
 
Section 6.2                                No Limitation on Remedies after
Forbearance Period.  The Loan Parties hereby acknowledge and agree that, at the
end of the Forbearance Period, the provisions of Article II of the Forbearance
shall be of no force and effect and the Administrative Agent and the Lenders
shall be free, in accordance with the Credit Agreement and the other Loan
Documents, to declare the Loans and all other amounts outstanding under the
Credit Agreement to be due and payable and to exercise and enforce, or to take
steps to exercise and enforce, all other rights, powers, privileges and remedies
available to them under the Credit Agreement, any other Loan Document or
applicable law on account of the Specified Events of Default (or any other
Default or Event of Default that has occurred and is continuing) as if this
Forbearance had not been entered into by the parties hereto.
 
Section 6.3                                No Waiver; Other Defaults or Events
of Default.  (a)  Nothing contained in this Forbearance shall be construed or
interpreted or is intended as a waiver of any rights, powers, privileges or
remedies that the Administrative Agent or the Lenders have or may have under the
Credit Agreement or any other Loan Document on account of the Specified Events
of Default, except as expressly provided herein.
 
  (b)            Nothing contained in this Forbearance shall be construed or
interpreted or is intended as a waiver of or limitation on any rights, powers,
privileges or remedies that the Administrative Agent or the Lenders have or may
have under the Credit Agreement or any other Loan Document on account of any
Default or Event of Default other than the Specified Events of Default.
 
 
ARTICLE VII
MISCELLANEOUS
Section 7.1                                Representations and Warranties.  The
Loan Parties hereby represent and warrant as of the date hereof that, after
giving effect to this Forbearance, (a) no Default or Event of Default has
occurred and is continuing, except the Specified Events of Default, (b) all
representations and warranties of the Loan Parties contained in the Loan
Documents (which shall be deemed to include this Forbearance) are true and
correct in all material respects with the same effect as if made on and as of
such date, except that Section 3.07 of the Credit Agreement shall be deemed to
exclude any Specified Events of Default, and (c) as of the date hereof, such
representations and warranties shall be deemed amended and modified as and to
the extent necessary to reflect the pro forma effect of the sale of LCA-Vision
Inc, a Delaware corporation, and all other transactions previously agreed to by
the Lenders.
 
Section 7.2                                Payment of Fees and Expenses.  The
Borrower agrees to pay or reimburse the Administrative Agent upon demand, but
not less than fifteen business days after presentment, for all its

--------------------------------------------------------------------------------



Section 7.3                              reasonable and documented out-of-pocket
costs and expenses incurred in connection with the Credit Agreement or the other
Loan Documents (which shall be deemed to include this Forbearance), including,
without limitation, the reasonable fees and disbursements of the Administrative
Agent's counsel and advisors.
 
Section 7.4                                Confirmation of Indebtedness.  The
Loan Parties hereby confirm and acknowledge that, as of the date hereof, (i) the
Borrower is truly and justly indebted to the Lenders, without defense,
counterclaim or offset of any kind, (ii) the Borrower is liable to the Lenders
in respect of Loans made under the Credit Agreement in the aggregate principal
amount of $$40,568,203.00 (the "Principal Indebtedness") and (iii) each
Guarantor is contingently liable to the Lenders in respect of such amount.
 
Section 7.5                                Counterparts.  This Forbearance may
be executed by the parties hereto in any number of separate counterparts, and
all of said counterparts taken together shall be deemed to constitute one and
the same instrument.
 
Section 7.6                                GOVERNING LAW.  THIS FORBEARANCE AND
THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS FORBEARANCE SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.
 
Section 7.7                                Reservation of Rights. 
Notwithstanding anything contained in this Forbearance to the contrary, the Loan
Parties acknowledge that the Administrative Agent and the Lenders do not waive,
and expressly reserve, the right to exercise, at any time during the Forbearance
Period, any and all of their rights and remedies under (a) the Credit Agreement,
any other Loan Document and applicable law in respect of the Specified Events of
Default against any Person other than any Loan Party and (b) the Credit
Agreement, any other Loan Document and applicable law in respect of any Default
or Event of Default other than the Specified Events of Default.
 
Section 7.8                                Consent of Guarantors.  Each
Guarantor hereby (a) consents to the transactions contemplated hereby and
(b) acknowledges and agrees that the guarantees (and all security therefore)
contained in the Credit Agreement and the other Loan Documents previously
executed by it are, and shall remain, in full force and effect after giving
effect to this Forbearance and all other prior modifications to the Credit
Agreement.
 
Section 7.9                                Release.  The Loan Parties, on behalf
of themselves and successors-in-title, legal representatives and assignees and,
to the extent the same is claimed by right of, through or under any of the Loan
Parties, for its past, present and future employees, agents, representatives,
officers, directors, shareholders, and trustees (each, a "Releasing Party" and
collectively, the "Releasing Parties") hereby release, waive, and forever
relinquish all claims, demands, obligations, liabilities and causes of action of
whatever kind or nature (including, without limitation, any so-called "lender
liability" claims, interest or other carrying costs, penalties, legal,
accounting and other professional fees and expenses and incidental,
consequential and punitive damages payable to third parties, or any claims
arising under 11 U.S.C. §§ 541-550 or any claims for avoidance or recovery under
any other federal, state or foreign law equivalent), whether known or unknown,
which any of the Releasing Parties have, may have, or might assert at the time
of execution of this Forbearance against the Administrative Agent, the Lenders
and/or their respective parents, affiliates, participants, officers, directors,
employees, agents, attorneys, accountants, consultants, successors and assigns,
directly or indirectly, which occurred, existed, was taken, permitted or begun
prior to the execution of this Forbearance, arising out of, based upon, or in
any manner connected with (i) any transaction, event, circumstance, action,
failure to act or occurrence of any sort or type, whether known or unknown, with
respect to the Credit Agreement, any other Loan Document and/or the
administration thereof or the Obligations created thereby; (ii) any discussions,
commitments,

--------------------------------------------------------------------------------



negotiations, conversations or communications with respect to the refinancing,
restructuring or collection of any Obligations related to the Credit Agreement,
any other Loan Document and/or the administration thereof or the Obligations
created thereby, or (iii) any matter related to the foregoing, in each case,
prior to the execution of this Forbearance.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Forbearance to be duly
executed and delivered by their proper and duly authorized officers as of the
date first above written.
PHOTOMEDEX, INC.,
a Nevada corporation
By:/s/ Dennis M. McGrath                                  
Name:  Dennis M. McGrath
Title:  President and Chief Financial Officer
RADIANCY, INC.,
a Delaware corporation
By:
Name:  Dolev Rafaeli
Title:  President and Chief Executive Officer
PHOTOMEDEX TECHNOLOGY, INC.,
a Delaware corporation
By:/s/ Dennis M. McGrath                                  
Name:  Dennis M. McGrath
Title:   President
LUMIERE, INC.,
a Nevada corporation
By:/s/ Dennis M. McGrath                                  
Name:  Dennis M. McGrath
Title:   President

--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent and a Lender
By:/s/ Lauren Daley                   
Name:  Lauren Daley
Title:  Authorized Officer

--------------------------------------------------------------------------------



FIRST NIAGARA BANK, N.A., as a Lender
By:/s/ Gary P. Danis                       
Name: Gary P. Danis
Title:  First Vice President

--------------------------------------------------------------------------------



PNC BANK, N.A., as a Lender
By: /s/ John Araman                            
Name: John Araman
Title: SVP

--------------------------------------------------------------------------------



BANK LEUMI LE-ISRAEL B.M., as a Lender
By:/s/ Tamar Dominitz                                       
Name: Tamar Dominitz
Title: Customer Manager
By:/s/ Albert Yazgilov                                        
Name: Albert Yazgilov
Title: Manager of Rehovot
Business Branch Manager



 
 

--------------------------------------------------------------------------------